Citation Nr: 1703815	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-01 320	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to service connection for bilateral lower extremity radiculopathy.
 
2.  Entitlement to an initial disability rating in excess of 30 percent from July 18, 2014, to March 4, 2015, for posttraumatic stress disorder.
 
3.  Entitlement to an initial disability rating in excess of 50 percent since March 5, 2015, for posttraumatic stress disorder.
 
4.  Entitlement to a disability rating in excess of 20 percent from July 18, 2014, to March 6, 2015, for a lumbar strain. 
 
5.  Entitlement to a disability rating in excess of 40 percent since March 7, 2015, for a lumbar strain.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability from June 8, 2009, to March 31, 2015.
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
M. Caylor, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1967 to December 1969.
 
This matter is on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Board previously remanded the matter in March 2014 for a hearing.  The Veteran testified before the undersigned during a June 2014 hearing; a transcript is associated with the claims file.
 
In December 2014, the Board denied entitlement to a higher initial disability rating for posttraumatic stress disorder from April 19, 2005, to July 17, 2014, and entitlement to a higher disability rating for lumbar strain from May 21, 2002, to July 18, 2014.  The Board also, in pertinent part, referred the issue of entitlement to service connection for bilateral lower extremity radiculopathy, and remanded the issues of entitlement to higher initial disability ratings for posttraumatic stress disorder and a lumbar strain since July 17, 2014, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.
 
A March 2015 rating decision granted a 50 percent rating for posttraumatic stress disorder, effective March 5, 2015, and a 40 percent disability rating for a lumbar strain, effective March 7, 2015.
 
In June 2015, the United States Court of Appeals for Veterans Claims issued an order granting a Joint Motion to Affirm and Modify the Board's December 2014 decision.  In pertinent part, the Order modified the Board's referral of the issue of service connection for bilateral lower extremity radiculopathy to a remand of the same issue.  The Board implemented the remand in August 2015.
 
In December 2016, a motion to advance this case on the docket was presented.  That motion is granted pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

A June 2016 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disability, effective April 1, 2015.
 
The issues of entitlement to service connection for bilateral lower extremity radiculopathy, entitlement to a higher initial disability rating for a lumbar strain, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to April 1, 2015, are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  From July 18, 2014, to March 4, 2015, the Veteran's posttraumatic stress disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2.  Since March 5, 2015, the Veteran's posttraumatic stress disorder has been manifested by no more than occupational and social impairment with reduced reliability and productivity.
 
 
CONCLUSIONS OF LAW
 
1.  From July 18, 2014, to March 4, 2015, the criteria for an initial disability rating in excess of 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).
 
2.  Since March 5, 2015, the criteria for an initial disability rating in excess of 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
II.  Increased Ratings
 
The Veteran contends that his posttraumatic stress disorder has been more severe than the assigned ratings reflect.
 
Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).  
 
If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  
 
The Veteran's posttraumatic stress disorder is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
 
A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id. 

A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b).  Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
The Board acknowledges that 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated, effective August 4, 2014.  79 Fed. Reg. 45,093, 45, 096 (Aug. 4, 2014).  The Secretary directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094; Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  As the Veteran's claim was certified to the Board prior to August 4, 2014, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies.  Regardless, the Veteran will not be prejudiced, as the rating criteria in both the prior and current versions of 38 C.F.R. § 4.130 remain the same.  See 79 Fed. Reg. 45,093, 45,094 ("This update to incorporate the current [Diagnostic and Statistical Manual of Mental Disorders]  will not affect evaluations assigned to mental disorders as it does not change the disability evaluation criteria.") 



A.  From July 18, 2014, to March 4, 2015
 
Prior to March 5, 2015, the Veteran's posttraumatic stress disorder more closely approximated the criteria for an initial 30 percent disability rating for posttraumatic stress disorder.  There is no evidence that the disorder was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of memory, or impaired abstract thinking.  In this regard, the pertinent record is sparse, however, in August 2014 VA treatment records, the Veteran reported that he was doing well overall, without a recent increase in anxiety and depression.  He had been sleeping and eating well, felt more motivated, and had been more active during the day.  Medication had helped his nightmares a little bit.  A mental status examination was normal, aside from fair insight and judgment.  His general functional status was found to be appropriate for his age.  In October 2014 VA treatment records, he was oriented times three, with normal mood, clear speech, a neat and clean appearance, and calm, pleasant and cooperative behavior.  Given that there are no other pertinent records concerning this term, the Board finds that the preponderance of the evidence is against entitlement to an increased rating for this period.

B.  Since March 5, 2015 
 
Since March 5, 2015, the Veteran's posttraumatic stress disorder has more closely approximated the criteria for an initial 50 percent disability rating.  The frequency and severity of the Veteran's symptoms has fluctuated at times since March 5, 2015, coinciding with the addition or discontinuation of medication for nightmares, or the improvement or worsening of the Veteran's general medical condition.  Resolving reasonable doubt in favor of the Veteran and assigning his symptoms to the entire period, his posttraumatic stress disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment due to nightmares and night sweats, irritability, avoidance, hypervigilance, exaggerated startle response, persistent inability to experience positive emotions, markedly diminished interest or participation in activities, feelings of detachment or estrangement from others, persistent and exaggerated negative beliefs or expectations about himself, reckless or self-destructive behavior, suspiciousness, difficulty in adapting to stressful circumstances, and problems with concentration.
 
It has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During his March 2015 VA examination, the Veteran reported the above symptoms; however, the examiner found his posttraumatic stress disorder was mild to moderate in severity, and that the appellant had only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In April and July 2015 VA treatment records, the Veteran was fully oriented, with clear speech, a neat and clean general appearance, and pleasant and cooperative behavior.  In October 2015 VA treatment records, the appellant reported that, with medication, his nightmares and night sweats were less severe and less frequent than they used to be-he was having about two nightmares per week.  The Veteran reported that he was doing well overall without a recent increase in anxiety and depression.  A mental status examination was normal, aside from fair insight and judgment.  

In January 2016 VA treatment records, the Veteran reported that he had stopped his medication for nightmares, but did not note any nightmares.  In August and September 2016 VA treatment records, the Veteran was fully oriented, with normal speech, a neat and clean appearance, and pleasant and cooperative behavior.  In March 2016 VA treatment records, the Veteran reported that his mood had remained stable.  He felt motivated and active during the day.  A mental status examination was normal, he showed fair insight, and a new medication for nightmares was prescribed.  In May 2016 VA treatment records, the Veteran reported feeling more depressed, but feeling motivated and active during the day.  A mental status examination was normal, aside from fair insight and restricted affect.  Medication for nightmares was restarted.  In June 2016 VA treatment records, he was fully oriented, with normal speech, normal or calm and relaxed mood, and calm and cooperative behavior.  In July 2016 VA treatment records, the Veteran reported feeling more depressed since his lung cancer diagnosis.  His nightmares had been reduced with the new medication.  A mental status examination was normal, aside from fair insight and judgment, and mildly dysphoric mood.
 
While the appellant reported sleep problems, nightmares, and irritability at times affected his marital relationship, he did not regularly report any deficiency in family relations, including his relationships with his six children, and the Veteran was not unable to establish and maintain effective relationships.  While his judgment and insight were regularly assessed as fair or poor, he did not have deficiencies in thinking.  His thought process was consistently assessed as goal-directed, logical, and coherent, and he regularly denied hallucinations, delusions, and paranoia.  While he generally experienced some level of depression or anxiety, he did not have near-continuous panic or depression that affected his ability to function independently, appropriately, and effectively.  Further, the Veteran did not neglect his personal appearance and hygiene, he consistently denied suicidal or homicidal ideation, his speech was consistently normal, no spatial disorientation was noted, and no obsessional rituals which interfered with routine activities were found.   Given the foregoing, a high schedular evaluation is not in order.

III.  Extraschedular
 
The Court has held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If so, the Board must next determine whether the disability picture exhibits other related factors, such as those provided by the regulation as "governing norms", which render the applying the scheduler criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  If other related factors are present, the Board must then refer the case to the Under Secretary for Benefits (Under Secretary) or the Director of Compensation and Pension Service (Director) to determine whether, "to accord justice", the disability picture requires the assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  
 
The evidence shows that the Veteran's disability picture is not so exceptional that the available schedular ratings are inadequate.  Diagnostic Code 9411 applies specifically to posttraumatic stress disorder, and the criteria are broad and encompass the Veteran's primary symptoms of depressed mood, anxiety, nightmares, night sweats, sleep impairment, hypervigilance, avoidance, irritability, exaggerated startle response, anhedonia, feelings of detachment, difficulty with social relationships, self-destructive behavior, suspiciousness, problems with concentration, and difficulty in adapting to stressful circumstances.  Further, no related factors were present during the periods on appeal.  The Veteran was not hospitalized for his posttraumatic stress disorder and did not require frequent emergency room visits.  Accordingly, referral for extraschedular consideration is not warranted.
 
 
ORDER
 
Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder from July 18, 2014, to March 4, 2015, is denied.
 
Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder since March 5, 2015, is denied.  


REMAND
 
It is unclear whether the Veteran has had a diagnosis of bilateral lower extremity radiculopathy since filing his claim for service connection.  The Veteran's complaints of numbness and lower extremity tingling have been diagnosed in VA treatment records as lumbar radiculopathy; however, the March 2015 VA examiner opined that the Veteran did not have radicular pain and did not meet the criteria for lumbar radiculopathy.  Given that the Board does not have the medical expertise to resolve this conflicting medical evidence further development is in order.  

The record also contains conflicting evidence regarding the nature and severity of the Veteran's lumbar spine disability.  The March 2015 VA examiner diagnosed a lumbar strain; however, a March 2011 VA examiner determined that the Veteran's disability had progressed from a lumbar strain to lumbar degenerative joint disease with a lumbar strain.

The March 2015 VA examination appears to be inadequate as the examiner indicated that the record did not contain any medical imaging evidence of arthritis, or any magnetic resonance image of the lumbar spine that was more recent than 2005; VA treatment records from April, May and June 2013, however, show that a magnetic resonance image of the lumbar spine revealed evidence of lumbar disc disease.  See also June 2013 VA Treatment Records (opining that the magnetic resonance image findings appeared to fit the Veteran's symptoms).  
 
The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is inextricably intertwined with the issue of entitlement to service connection for bilateral lower extremity radiculopathy.  Consequently, it must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain any outstanding VA treatment records pertaining to the Veteran's lumbar spine and associated neurological symptoms.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule a VA examination by a neurologist to determine the nature and etiology of any diagnosed lower extremity neurological disorder.  All indicated tests must be accomplished.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files, including the results of a magnetic resonance studies taken between April and June 2013, and indicate in the report that they were reviewed.  
 
The neurologist must clarify whether the Veteran has had a diagnosis of bilateral lower extremity neurological disorder at any point since filing his claim for service connection.   If not, the neurologist must address the conflicting medical evidence in VA treatment records and VA examinations regarding whether the Veteran's complaints of bilateral lower extremity numbness and tingling  meet the criteria for radiculopathy.  
 
If the neurologist finds the Veteran has had a diagnosis of bilateral lower extremity neurological disorder, the neurologist should opine whether it is at least as likely as not (a 50 percent probability or greater) that any radiculopathy is related to an in-service injury, event, or disease.  If not the neurologist must opine whether it is at least as likely as not (a 50 percent probability or greater) that any lower extremity neurological disorder is due to, or has been permanently aggravated by a service-connected disability, including any medications prescribed to treat any service-connected disability.  
 
The examiner is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report the onset and duration of his symptoms.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 
 
A complete and adequate rationale is required for any and all opinions expressed.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3.  Thereafter, schedule a VA examination by an orthopedist to determine the current severity of the Veteran's lumbar spine disability.  All indicated tests must be accomplished, including passive range of motion as well as weight-bearing and non-weight-bearing range of motion testing.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files, including the results of a magnetic resonance image taken between April and June of 2013, and indicate in the report that they were reviewed.  
 
The orthopedist must clarify whether the Veteran has had a diagnosis of lumbar disc disease, arthritis, and/or degenerative joint disease at any time since July 18, 2014.  The examiner must consider the May 2011 VA examination which opined that the Veteran's diagnosis had progressed from a lumbar strain to lumbar degenerative joint disease with a lumbar strain, as well as a March 2015 VA Examination which diagnosed only a lumbar strain and found no evidence of arthritis.  The orthopedist should review medical imaging findings in the record, including notes in VA treatment records from April through June of 2013 regarding lumbar  magnetic resonance image findings.  
 
The orthopedist should identify the functional impairments and limitations attributable to the Veteran's lumbar spine disability, including any impairment resulting from pain medication taken to treat the Veteran's lumbar spine disability.  
 
The examiner is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report the onset and duration of his symptoms.  

A complete and fully explanatory rationale is required for any and all opinions expressed.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
4.  After the requested development is completed, review the examination reports to ensure that they fully comply with the directives of this REMAND.  Ensure that the examiners noted their review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  
 
5.  Then, readjudicate the appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


